Citation Nr: 0011462	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  97-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an increased rating for a right sprained 
ankle, currently 
evaluated as 20 percent disabling.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for a right foot 
fracture.

4. Entitlement to service connection for short leg syndrome 
as secondary to both 
the service connected right ankle sprain and the right foot 
fracture.

5. Entitlement to service connection for a back disability as 
secondary to both the 
service connected right ankle sprain and the right foot 
fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from several rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  By rating decision dated September 1997, 
the veteran's right ankle disability was assigned a 20 
percent evaluation.  Service connection for sinusitis was 
denied by rating decision dated November 1996.  Service 
connection for a right foot fracture was denied by rating 
decision of November 1997. Service connection for short leg 
syndrome was denied by rating decision of November 1997.  
Service connection for a back disorder was denied by rating 
decision of September 1997.  


FINDINGS OF FACT

The veteran's right sprained ankle is manifested by marked 
limitation of motion 
with arthritis.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the veteran's right 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to an increased rating for a right ankle 
sprain

The veteran avers that his right ankle sprain is more 
severely disabling than reflected by his current 20 percent 
evaluation.  In oral testimony and written statements he has 
contended that he experiences constant pain and stiffness and 
that he cannot do the physical activities that he used to do 
because of the problems with his right ankle.  Therefore, he 
argues that he is entitled to a higher evaluation for this 
disorder.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Service connection was established for this disorder by 
rating decision of March 1957.  A noncompensable evaluation 
was assigned.  As mentioned above, this disability was most 
recently assigned a 20 percent evaluation and this evaluation 
is currently in effect and under appeal.  

The veteran asserts this 20 percent evaluation does not 
portray the true severity of his disability and that he 
should therefore be assigned a higher rating.  To that end, 
he has submitted VA and private medical records.  

The bulk of the veteran's evidence regarding this issue comes 
in the form of private medical treatment records and 
opinions.  The Board will discuss these records in 
chronological order.  J. Pat Livingston treated the veteran 
from September 1996 to February 1997 and noted that the 
veteran reported a right ankle problem.  In June 1997, 
Raymond Smith, M. D. wrote that the veteran complained of 
right ankle pain but that the veteran had fair muscle tone 
and symmetry bilaterally with no appreciable atrophy.  He had 
to 3 degrees dorsiflexion and to 15 degrees plantar flexion 
in his right ankle.  He had pain to direct palpation.  X-rays 
revealed joint narrowing and degenerative joint disease.  He 
was diagnosed with painful traumatic arthritis with 
malposition of the ankle and subtalar and calcaneal cuboid of 
the joint.

In October 1997 the veteran was noted to have a right foot 
deformity in his rearfoot and toes.  Scott A. Hoser, M. D. 
then diagnosed the veteran with a pes cavus deformity 
bilaterally, more right than left.  Later, in December 1997, 
William T. Steward, M. D. noted the veteran's history of a 
right ankle injury and diagnosed the veteran with malposition 
of the ankle and ankle joints.  Treatment records covering 
the period from March 1998 to September 1999 describe the 
veteran's treatment with Neal D. Perry, D. C.  Dr. Perry 
described the veteran's constant right ankle pain and 
swelling.  The veteran was diagnosed with bilateral pronation 
of the ankle joints secondary to trauma with cavus deformity.

On VA examination in February 1997, the veteran reported an 
occasional history of right ankle swelling and the examiner 
diagnosed the veteran with a hammertoe deformity of all toes 
and limited range of motion of both feet.  The arches were 
normal and the ankles were stable.  The right ankle range of 
motion was as follows: dorsiflexion to 10 degrees and flexion 
to 10 degrees.  The right ankle remained in a slightly 
equino-varus position at stance and rest with no eversion on 
passive or active range of motion and limited inversion on 
passive and active range of motion.  There was no swelling on 
the examination.

In July 1997, the veteran was noted to have bilateral pes 
cavus with moderate equinovarus, marked hammering of the toes 
of both feet.  The examiner noted that the right ankle joint 
appeared normal without swelling or hypertrophy but that the 
joint was almost ankylosed in a neutral position and there 
was no dorsiflexion at the right ankle.  He had 15 degrees of 
plantar flexion and no lateral rotational movement with only 
minimal internal rotational movement.  The veteran did not 
complain of pain in the ankle joint with motion and there was 
no crepitus or instability of the right ankle.  

The veteran had normal muscle mass and strength in the lower 
extremities with no unilateral muscle mass changes.  He could 
stand and bear his full weight on each leg without any 
complaint of pain.  The veteran was ultimately diagnosed with 
a history of recurrent sprains of the right ankle with 
limitation of motion of the right ankle, but with no 
instability and normal x-rays.  The examiner also noted 
bilateral pes cavus deformities with equinovarus and severe 
hammertoes with abnormal weight bearing.  

Turning to the VA outpatient records, the Board notes that 
the veteran sought treatment for a right equinovarus 
deformity in April 1998 and that he sought follow up 
treatment in August of that same year.  The veteran also 
reported a history of severe right ankle injury prior to an 
EMG in December 1998.

Most recently, in March 1999, the veteran referred to almost 
constant pain in his right ankle.  The examiner noted the 
veteran walked with a cane and had a slight limp in the right 
lower extremity.  Dorsiflexion was to 10 degrees and plantar 
flexion to 30 degrees in the right ankle.  No swelling was 
noted in the ankle but there was mild tenderness to internal 
and external rotation.  There was no instability in the right 
ankle.  An EMG had been conducted in December 1998 and the 
examiner noted that the low motor evoked response amplitude 
was most likely the result of his remote ankle injury.  His 
right ankle x-ray was unremarkable and the veteran was 
diagnosed with recurrent right ankle sprain and the pain 
caused moderate function impairment and there was additional 
limitation of motion due to flare-ups.

The veteran's right ankle disability has been assigned a 20 
percent disability rating pursuant to the criteria laid out 
in 38 C.F.R. § 4.71a, Diagnostic Code 5299-5271.  That code 
provides that marked limitation of motion warrants a maximum 
20 percent evaluation.  As the veteran's evaluation now 
stands at 20 percent, there is no opportunity for a higher 
evaluation under this code.

A review of the other possibly applicable diagnostic code 
shows that Diagnostic Code 5270 is the only other code 
relating to ankle disabilities which provides for a rating in 
excess of 20 percent.  However, the veteran's ankle is not 
shown to be ankylosed in such a fashion as to merit a higher 
evaluation under that code.

The evidence does not establish the entitlement to a higher 
evaluation under any extraschedular theory of entitlement.  
First, the nature of the original disability has been 
reviewed, as well as the functional impairment that can be 
attributed to pain and weakness.  See 38 C.F.R. § 4.40, 4.45 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
has reported, and the most recent examiner noted, that the 
veteran experiences pain on motion of his ankle.  This 
examiner noted that the veteran experienced moderate 
functional impairment and increased pain on motion.  In this 
regard, the Board observes that the current evaluation of 20 
percent takes into consideration any discomfort or pain the 
veteran may have on motion of the left under these additional 
criteria.  Further, there was no instability in the ankle and 
there was no objective medical evidence to show that pain or 
any other symptom produces additional functional limitation 
to a degree that would support a higher rating.

Second, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The records do not show that the veteran 
has been hospitalized for his ankle and there is no evidence 
of record denoting that the veteran cannot work due to this 
disability.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a rating in excess of 20 percent disabling for 
the veteran's right sprained ankle is denied.


REMAND

A careful review of the claims file reveals that the 
remaining claims must be remanded to the RO for further 
development.  

The veteran indicated at his Board of Veterans' Appeals 
hearing before the undersigned that he had received VA 
outpatient treatment for his sinuses and foot in the months 
and years following service.  He specifically asserts that he 
sought treatment at VA Medical Center in Oklahoma, City, 
Oklahoma for his sinuses four to six months following service 
and was prescribed medication and inhalers.  He further 
testified that he was treated at the same facility in the 
late 1950's and the 1960's for his foot and ankle.  There is 
no record that the RO specifically requested these records.  
These records have not been associated with the claims file 
and may be vital to adjudicating the veteran's claims. 

While the duty to assist generally only attaches if the 
veteran has presented a well grounded claim, VA is deemed to 
have constructive knowledge of VA medical center records.  As 
such, they are considered to be evidence that is of record at 
the time any decision is made and should be associated with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error...").  
 
Therefore, this matter is REMANDED to the RO for the 
following development:


1. The RO should request VA outpatient 
medical records for treatment received 
for the veteran's sinus and right foot 
disorders at the VA Medical Center in 
Oklahoma City, Oklahoma for the late 
1950's and the 1960s.  

2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.



The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



